Citation Nr: 1722531	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel







INTRODUCTION

The Veteran served honorably on active duty in the United States Air Force from September 1993 to September 1997, and in the Army from June 2005 to August 2005, and from March 2008 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an August 2014 decision, the Board denied the claim for service connection for a low back disorder and the Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, pursuant to a partial Joint Motion for Remand (JMR) filed by VA and the Veteran's attorney, that part of the Board decision that denied the claim was vacated and remanded to the Board for further development consistent with an order from the Court (an additional claim for service connection for diabetes mellitus, type II, was dismissed by the Court, as the Veteran did not contest the Board's denial of that claim).

In September 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ)/RO for additional due process consideration, including affording the Veteran a new examination.  For the reasons set forth below, the Board concludes that there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although the Board sincerely regrets the necessity of another remand, such is needed to afford the Veteran every possible opportunity to substantiate his claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran avers that he sustained permanent aggravation of a preexisting low 

back disorder in December 2008, when he slipped and fell on some chains while servicing aboard a military vessel.  X-rays at the time revealed normal lumbar spine findings, but noted complaints of right radicular (leg) pain.  During his February 2009 separation examination, the Veteran again reported low back pain, but there were no clinical abnormalities.  

During a VA spine examination in April 2009, the examiner diagnosed the Veteran with a lumbar spine strain, but failed to provide an opinion as to whether the condition had been caused or aggravated by service.  In July 2009, another VA examiner reviewed the claims file and stated that she was unable to resolve the issue without resort to speculation.  She referred to a July 2003 MRI following a motor vehicle accident between the Veteran's first and second periods of active duty service that revealed mild, non-occupation-limiting back pain, an October 2006 examination between his second and third periods of service, which showed bulging discs, the fall in December 2008 with a normal x-ray, and his February 2009 separation examination, which revealed no evidence of a back disorder.  She thus concluded that there was no objective evidence to support a claim that a preexisting lumbar disorder had been permanently aggravated by active duty service.  

In November 2016, the Veteran was afforded another VA spine examination.  The examiner diagnosed him as having a resolved lumbar strain with no objective evidence of chronic residuals.  She wrote that his low back examination was normal with full range of motion, and thus opined that there was no current evidence of a chronic low back disorder and no objective evidence of aggravation of a preexisting back disorder by any aspect of active duty service.  

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

However, in McLain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court specifically held that service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim.  As the Veteran's April 2009 examination report shows that he was diagnosed with a lumbar spine strain during the pendency of this claim, a remand is necessary to obtain an examination addendum which takes this diagnosis into account and provides an opinion as to whether the condition (or any other low back disorder) was aggravated by military service.

Accordingly, the case is REMANDED for the following action:

1. All treatment records pertaining to the Veteran's low back disorder since May 2009 should be associated with the record.  Any negative response must be noted.

2.  The Veteran's claims folder (including a copy of this REMAND) should be provided to a qualified examiner who has not previously evaluated the Veteran (only if feasible) for a an addendum to the May 2016 spine examination.  The examiner must review the complete claims folder and note in his/her examination report that the claims folder was reviewed, and may conduct any further physical examination necessary to respond to the following:

* THE EXAMINER MUST ACCEPT AS FACT THAT THE VETERAN WAS DIAGNOSED WITH A LOW BACK STRAIN IN APRIL 2009, DURING THE COURSE OF THE APPEAL, AND IS THUS DEEMED TO HAVE OR HAVE HAD A BACK DISORDER FOR VA PURPOSES.

* The examiner must provide an opinion as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that this lumbar strain or any other low back disorder diagnosed during the pendency of the claim (i.e., since February 23, 2009) WAS AGGRAVATED (permanent worsening, as opposed to temporary flare-ups or increase in symptoms) by any aspect of active duty service, to include as a result of his fall aboard a vessel in December 2008, when he was examined for complaints of low back pain. 

* The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  

ALL OPINIONS MUST BE ACCOMPANIED BY A COMPLETE EXPLANATION.  IF, FOR ANY REASON, THE CLINICIAN IS UNABLE TO OFFER AN OPINION WITHOUT RESORTING TO SPECULATION, THIS SHOULD BE NOTED AND THOROUGHLY EXPLAINED IN THE REPORT, ALONG WITH A RATIONALE FOR SUCH CONCLUSION.

3.  Thereafter, the AOJ must insure that the examination report is responsive to the Board's directives.  If not, it should be returned to the examiner for corrective action.  See Stegall v. West, supra.

4.  Thereafter, the issue on appeal must be readjudicated.  If the benefit sought on appeal is not granted, the appellant and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


